Title: To James Madison from John Armstrong, Jr., 28 August 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Bourbon l’Archambault 28. Augt. 1808.

Since my arrival at this place I have been honored by the receipt of your dispatch of the 21st. ultimo, and would immediately return to Paris to renew my discussions with M. de Champagny, either personally, as you Suggest, or by writing, had I not the most solemn Conviction that any new experiment, made at the present moment in either form and of official character, would certainly be useless and probably injurious.  This opinion, formed with the utmost circumspection, is not only a regular inference from the ill-success of my past endeavors, which have hitherto produced only palliations and which have latterly failed to produce these, but a direct Consequence of the most authentic information, that the Emperor does not, on this subject and at this time, exercise even the small degree of patience proper to his character.  As it did not come within the spirit of my instructions to provoke this encreased irritability, So neither did I feel myself authorised to require an explanation of it.  On the other hand, conceiving it to be the mere result of the many strong proofs which every day brings with it, of the incompetency of the new system to accomplish it’s own objects and of the growing disaffection produced by it, I found in this very conjecture, a new and sufficient reason for preter-mitting my official remonstrances, and waiting the operation of the above-mentioned proofs, in giving a new direction to the mind of the Emperor  To this resolution, one exception had been taken, and that one created by a hope, that under the new circumstances of Europe, Great Britain would have found reasons for revoking her Orders of the 11th. of Nov. 1807.  Without pretending to foresee the precise effects, on this Government, of such revocation, the presumption was strongly on the side of it’s hastening the repeal of the imperial decrees and being So, would have made an immediate representation to the Emperor proper.  But the ground of even this exception, no longer exists.  The St. Michael has returned from England and brings with her Accounts which leave us no confidence in a change of system on that side of the channel.  To keep this fact a secret from this Government, was impossible, and as the belief, that England and the United States were at issue on points which nearly exclude the possibility of adjustment, tended more directly than any other single circumstance, to prolong the imperial policy, of which we complain, I thought it adviseable to meet that idea (should it exist) by the private note, which you will find appended to this letter, and which had for object to shew the Emperor, without appearing to have that view, that a state of things tantamount to reconciliation between England and the United States, might be the consequence of a longer adherence to his measures.
I received a few days past a letter from M. Lear said to be accompanied by dispatches which have not yet come to hand, and which will not, I fear, arrive in time to go by Capt. Woodward.  The person charged with these dispatches is under a Medi quarantine at Marseilles.
With this, I transmit a letter from M. Riggin our Consul at Trieste; the subject of which may enter into the next presidential view of our Commercial relations.  Like the Pope, the Emperor of Austria hoped to shelter himself from the approaching storm, first, by Shutting his ports against the English, and then, against us; but Poor man! he had scarcely given this new proof of obedience, when he was peremptorily and generally ordered to disarm; or in other words to submit both himself and his empire to the discretion of his brother Napoleon.  The following curious dialogue (if it may be called one) took place between H M. and Count Metternich, the Austrian Ambassador, on this subject, at the last diplomatic Audience.  I give it as a Specimen of the new diplomacy.
E.  Eh bien, M. le Comte, votre Cour va me faire la Guerre.
M.  Sire
E.  Oui. Oui, l’Empereur Cependant ne veut pas la guerre; moi je ne veux pas la guerre; vous, M. le Comte, ne la voulez pas; le peuple d’ Autriche ne la veut pas.  Et cependant vous Aurez la guerre.
M.  Sire
E.  Vous. Vous avez la guerre.  Une puissance invisible vous y entraine. Vous armez une grande population.  Vos Princes courent à la poste d’une province, d’une division a l’autre; cela monte les têtes.  On insultera les franςois; Je ne Soufrirai pas Qu’on insulte un seul franςois  Nous aurons la guerre.
M.  Sire
E.  Vous aurez et vous la commencerez à moins toutesfois que l’empereur de Russie (turning to M. Tolstoy) ne declare à Votre Cour positivement qu’il ne veut pas qu’on la fasse.
M.  Sire
E. Je ne la crains pas.  Vous sera battu; J’ai deux cents mille hommes sur vos frontières, vielles troupes hardis, que vous n’avez que des Milices a leur opposer.
M.  Sire
E.  Il n’y a qu’un moyen de l’eviter; c’est de desarmer; mais il n’y a pas un moment a perdre.  Vous comptez sur les affaires d’Espagne  Vous vous trompez.  Elles ne m’embarrassent au moment.
The question which terminates this extraordinary address, disproves itself.  Were he really unembarrassed by the business of Spain, he would have employed no means to make it be believed.  The precise extent, however of this embarrassment, is only known to himself and his Ministers.  The accounts of it, which have prevailed in Paris, are not only various, but opposite.  It was said a few days ago that a manifesto against Spain was about to appear and that a determination to subjugate her, cost what it may, had been taken.  On the other hand we have been told, and with much confidence, that the new King had continued his retreat from Bourgos to Bayonne: that no french army now exists either in Spain or Portugal, and that the whole project with regard to these countries, had for the present been abandoned.  Should this be true, it not only furnishes the best solution of the paradox contained in the last remark of the Emp. to Metternich, but, perhaps, of the real purpose of the whole conversation.  He will compel Austria to do, what he affects much zeal to make her avoid, and would thus console his feelings & reinstate his power, from any cross accidents which may have happened in Spain, by a new conquest in Germany.  Is this the policy he meant to conceal?  It is a fact that the guards marched some days since, but for what points, my letters from Paris do not say.  If for the Rhine, we can no longer doubt but that the war with Austria is already begun.  If for the Southward we may conclude, that the storm with Austria has blown over and that he is about to put himself at the head of his army in Spain.  We have just heard of a new revolution in Turkey.  The Janissaries have recently exercised their right of making a new Emperor and of Cutting off the head of the old one.  Whether this revolution is french or Russian, or something between both, or English, or the meer movement of a licentious soldiery, we do not know.  The Monitor announces it without comments.
The creation of Kings and Queens, is an event of such frequent occurrence, that I had almost forgotten to announce that of the new king and queen of the two Sicilies, Joachim & Caroline.  With very high consideration, I am Sir, Your most Obedient & very humble Servt.

John Armstrong.

